Dear Senator Brinkhaus:
You have recently inquired as to whether a federal postmaster may also hold the elective office of police juror in a police jury district with a population of less than 5,000.  Your attention is first directed to the provisions of LSA-R.S.42:63(A) of Louisiana's Dual Officeholding and Dual Employment Law, providing; in pertinent part:
     A.  No person holding an elective office, appointive office, or employment in any of the branches of state government or of a political subdivision thereof shall at the same time hold another elective office, appointive office, or employment in the government of a foreign country, in the government of the United States, or in the government of another state . . ."  (Emphasis added).
A postmaster is an employee of the federal government and would be prohibited by LSA-R.S. 42:63(A) from concurrently holding the local elective office of police juror.
     The law provides the following exemption in LSA-R.S.  42:66(I):
     I.  Nothing in this Part shall be construed to prevent an employee of the United States Postal Service from holding at the same time a local elective office in a village or town, provided such village or town has a population of five thousand or less, according to the latest federal decennial census.
However, the above exemption applies only to local elective offices held in a village or town and not a police jury district. Accordingly, we conclude both positions may not be held concurrently.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released:  August 21, 1995